Citation Nr: 1533014	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether a previously denied claim for service connection for headaches should be reconsidered.

2.  Whether a previously denied claim for service connection for an ear condition (now claimed as bilateral hearing loss) should be reconsidered.  

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to July 1985, followed by service in the National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in with the RO, inter alia, denied service connection for depression and anxiety and found that the Veteran had failed to submit new and material evidence to reopen previously denied claims of service connection for headaches and hearing loss/ear condition.  In August 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2010. In April 2010, the Veteran submitted a statement, which was accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals). 

For reasons made clear, below, the Board has now characterized that portion of the appeal involving service connection for a headache disability and bilateral hearing loss as encompassing the first four matters set forth on the title page. 

Regarding the characterization of the acquired psychiatric disorder claim on appeal, the record reflects that the Veteran holds current psychiatric diagnoses of depressive disorder and anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's psychiatric disorder claim as reflected on the title page.

This appeal is now being  processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision granting reconsideration of the Veteran's claims for service connection for headaches and an ear condition is set forth below.  These service connection claims, on the merits, along with the remaining service connection claim are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for a headache disability and an ear condition have been accomplished.
	
2.  In an August 1994 rating decision, the RO denied service connection for headaches and an ear condition; although notified of the denial in the August 1994 decision letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the RO's August 1994 denial of the claim for service connection for headaches and an ear condition includes relevant official service department records not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's August 1994 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for a disability manifested by headaches and an ear condition, are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the request to reconsider the claim for headaches and an ear condition, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Historically, the Veteran filed an initial claim for service connection for headaches and an ear condition, in April 1994.  In an August 1994 rating decision, the RO denied service connection for headaches finding that, while service treatment records show treatment for headaches, this was shown to be a temporary condition which resolved with treatment, and no permanent residual disability was shown at the time of separation.  The RO also denied service connection for an ear condition and hearing loss because the service treatment records showed no complaint, treatment, or diagnosis of any type of hearing loss or ear disorder in service.  Although notified of the RO's August 1994 denial in a letter dated later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  

Typically, these facts would render the August 1994 decision as final as to the  evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the August 1994 denial-namely, official service department records-that are relevant to the Veteran's present claim on appeal.  Such records include a June 1994 Army National Guard examination and report of medical history noting complaints of "hearing loss" but denying "frequent or severe headaches."  This additional evidence is relevant to the matter under consideration.  While it is unclear when these documents were received by VA, it appears that they must have been associated with the claims file after the August 1994 rating decision as such records are not listed as evidence considered in the August 1994 rating decision but are listed as evidence considered in the June 2009 rating decision on appeal.  

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary. [The Board further notes, parenthetically, that if a reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).  This effective date determination would be relevant to the Veteran's earlier claim of entitlement to service connection for a headache disability and/or bilateral hearing loss.]


ORDER

The request to reconsider the claim for service connection for headaches, is granted.

The request to reconsider the claim for service connection for an ear condition, is granted.


REMAND

The Board's review of the claims file reveals that additional RO action on the claims for service connection for headache disability and bilateral hearing loss, on the merits, and for an acquired psychiatric disorder is warranted.  

Initially, with regard to all three remanded claims, the claims file indicates that the Veteran is in receipt of Social Security disability benefits.  Specifically, an undated decision from the Social Security Administration notes that the Veteran's Social Security disability benefits specific to psychiatric disability began in August 2000.  However, medical records underlying such an award are on file.  Significantly, the August 2000 administrative decision lists the following medical records which were used in making the determination but are not of record in the claims file:  (1) medical records covering the period from May 19, 200010 August 31, 2000 from Christus St. Patrick's Hospital; (2) medical records covering the period from August 27, 1999 to December 19; 2000 from L. F., M.D.; (3) an Internal Medicine Consultative Examination dated February 1,2001 by A.K.R., M.D.; and (4) medical records covering the period, from January 6, 2000 to October 4, 2001 from Moss Regional Hospital.  While Social Security Administration determinations are not binding on the Board, such records are potentially important to the Veteran's current claim before the Board, in that they may provide a basis for entitlement to service connection.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also, with regard to all three remanded claims, although service treatment records from the Veteran's period of active duty as well as a June 1994 National Guard examination have been obtained, his complete service treatment records from National Guard service have not been associated with the claims file.  On remand, the RO should attempt to verify all periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA), and to obtain his complete service treatment records from his National Guard service.  While it appears that a request for such records was sent to the Louisiana Army National Guard in May 2014 with a negative response received in June 2014, the Board notes that the June 2014 response from Louisiana Army National Guard suggested that a request be sent to the Records Management Center and the RO never made such a request.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

Furthermore, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83   

With regard to the headache disability claim, as noted above, the Veteran's service treatment records show that he complained of headaches on several occasions in service.  Specifically, in August 1974, the Veteran complained of headaches for six months and in May 1975 the Veteran complained of headaches for two weeks.  On separation examination in July 1975, the Veteran reportedly had a normal neurologic examination and the Veteran specifically denied "frequent or severe headaches."  In May 1976, within one year of his discharge from service, the Veteran submitted a claim for service connection for "headaches/dizziness."  He again complained of headaches in April 1994 and May 2008.  A March 2013 VA treatment record shows complaints of intermittent headaches since military service.  Specifically, he reported an in-service head injury when he was hiking in Japan in 1974 and fell and hit his head.  Subsequently, while training in the military in 1980, he was in a motor vehicle accident when the vehicle he was in hit a tree stump, causing the Veteran to lose some of his teeth and hit his head.  

The record includes no medical evidence clearly identifying any current headache disability or opinion clearly addressing the medical relationship, if any, between any such current headache disability and service.  However, under the circumstances of this case, the Board finds that examination to obtain a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  Accordingly, the RO should arrange for the Veteran to undergo a VA eye examination, by an appropriate physician, at a VA medical facility 

With regard to the bilateral hearing loss issue, the Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  
	
For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the  threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Service treatment records document the following audiometric testing results on enlistment examination in December 1973 and separation examination in July 1975, respectively:

December 1973	
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5

5
Left Ear
10
5
5

5
	
July 1975
	Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
10
10
5
Left Ear
20
5
15
15
10

As such, pursuant to Hensley, the Veteran did not have hearing loss in service and did not have hearing loss disability as defined in 38 C.F.R. § 3.385 during service.  

The Veteran filed an initial claim for service connection for left ear hearing loss in August 1987 and, subsequently, filed a claim for service connection for an "ear condition" in April 1994.  The earliest post-service evidence of hearing loss disability is reflected in a June 1994 Army National Guard audiology examination report.  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
20
15
15
10
Left Ear
25
20
10
10
20

Significantly, in a June 1994 report of medical history, the Veteran responded "yes" when asked whether he experienced hearing loss.  

Most recently, in a November 2007 VA treatment record, the Veteran reported a history of hearing loss since his military service.  He reported that he was in the infantry and exposed to artillery fire, rifle range noise, tanks, and missiles.  After service he worked in custodial and construction work and also as a cook.  Post-service he was exposed to power tools and demolition equipment.  Audiological examination revealed that the Veteran's speech discrimination score for both the right and left ear was 100 percent and he had the following puretone thresholds:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
20
25
25
Left Ear
15
20
20
25
30

While the June 1994 and November 2007 audiometric findings do not show hearing loss disability as defined in 38 C.F.R. § 3.385, they do show hearing loss pursuant to Hensley.  Significantly, the Veteran has not yet been afforded a VA audiological examination in connection with his claim.  While it appears that the Veteran was scheduled for an audiological examination in September 2014, he failed to report to that examination.  Given the need to remand for other reasons, another attempt should be made to examine the Veteran in connection with his claim for service connection for bilateral hearing loss.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the reconsidered and/or original claim(s) .38 C.F.R. § 3.655(a), (b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
	
Prior to obtain further medical opinion on this matter, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Alexandria, Louisiana VA Medical Center (VAMC), dated through September 2013; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Alexandria VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Contact the National Personnel Records Center, the Department of the Army, the Veteran's Army National Guard Unit (to include a request to the  Records Management Center as directed in the June 2014 response from the Louisiana Army National Guard), and any other appropriate source(s) to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

3.  Obtain from the Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2013.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

4. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records to include records listed in the SSA decision: (1) medical records covering the period from May 19, 200010 August 31, 2000 from Christus St. Patrick's Hospital; (2) medical records covering the period from August 27, 1999 to December 19; 2000 from L. F., M.D.; (3) an Internal Medicine Consultative Examination dated February 1,2001 by A.K.R., M.D.; and (4) medical records covering the period, from January 6, 2000 to October4, 2001 from Moss Regional Hospital.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6. After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND,  must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should identify all current headache disabilities.  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service- to include alleged in-service head injuries when he was hiking in Japan in 1974 and fell and hit his head and when he was involved in a motor vehicle accident in 1980 and injured his head.

In providing the requested opinion, the physician must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions as to injury and continuity of symptoms.

Complete rationale for the conclusions reached must be provided. 

If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

7. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA ear examination or audiological evaluation, by an appropriate physician or audiologist, respectively, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND,  must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on the results of audiometric testing, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

Then, with respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure, as alleged. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

8. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to the examinations scheduled in connection with the headache and bilateral hearing loss claims, in reajudicating the reconsidered claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim for in light of all pertinent evidence and legal authority. 

10. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


